On behalf of the Philippine Government and the Filipino people, I wish to convey our warmest congratulations to Ambassador Peter Thomson on his election as President of the General Assembly at its seventy-first session. I also wish to commend him for choosing a theme that resonates very well among Member States and partners. The theme, “The Sustainable Development Goals: a universal push to transform our world”, strongly reaffirms the raison d’être of the United Nations.
The Philippines is one of the founding Members of the Organization. For more than seven decades, our engagement and partnership with the United Nations has been a riveting story of our aspirations as a people, born of our colonial past and our independent present. With its central and strategic role, the United Nations remains a relevant and important platform where all nations can make that decisive push to empower us all to achieve and sustain our development agenda, which has the interests of our peoples at its core.
Today, the Philippines is once again privileged to renew its commitment to the cause of peace, security and sustainable development through key priority areas and advocacies identified in the 2030 Agenda for Sustainable Development. The global action to transform our world illuminates the urgency and importance of our efforts in the Philippines to explore new horizons and break new ground, anchored in our unremitting commitment as a democracy to the rule of law and the well-being of our sovereign people and to our desire to remain a responsible partner in the international community.
The guiding principles and core values enshrined in the Constitution of the Philippines include the sanctity of human life, the inalienable rights of each person, the supremacy of the law, freedom, equality, peace, justice and the nation’s right to self-determination. Among the country’s mandates is the pursuit of an independent foreign policy designed to promote national interests. With our hard-fought and hard-won independence, we have valued and zealously guarded our rights and liberties. To prevent abuse and unwanted excesses, the checks and balances of our democratic institutions are actively at play. They range from the three highly independent branches of government — the Supreme Court, the Congress and the Executive Branch — to the open and free press and civil society groups committed to guaranteeing the freedom and prosperity of every Filipino.
Those fundamental and time-honoured principles and values give rise to the solemn duty of our people to choose their leaders. In turn, the Government has the obligation to fervently defend the people’s rights and liberties. Reneging on that responsibility places the Government at risk of being removed by popular initiatives, including People Power —- a glorious event in the Philippines that is admired and remembered around the world.
Five months ago, our people, through our nation’s democratic principles and processes, elected a new leader. President Rodrigo Roa Duterte triumphed in the democratic elections with an unprecedented and resounding electoral mandate. The Filipino people, proud of their democratic values, traditions and heritage, have spoken. Their vote is an unmistakable call for a deepening of our democracy, where our people will truly be liberated from the shackles of fear, conflict, poverty and injustice. Their choice represents the expressed wish of the people to revitalize the entire country as a sovereign equal among the community of nations. Their sacred ballots cast an unequivocal and resounding voice for change and for tearing down antiquated political and economic structures that have continued to generate and perpetuate numerous inequalities. They voted for the renewal of our communities and our society, for a life of constancy, dignity and honour.
In his address to the nation, President Duterte declared that the rule of law and the respect for due process will prevail at all times. Clearly, we will be guided by established norms and procedures under the law to deliver on the strong mandate given to the President by the Filipino electorate.
For far too long, the Philippines has been unable to fully advance because of corruption in high and low places, the worsening crime situation and the prevalence of illegal drugs. Our people recognize the peril that those evils pose to our development and our democracy. Corruption has become the breeding ground for the illegal drug trade, which seriously threatens the country’s peace and order. Furthermore, corruption impedes our sustainable development goals. It has torn apart many of our communities, destroyed families and snuffed out the hopes and dreams of our people, young and old, for a bright future. For that reason, we are determined to free the Philippines from corrupt and other outdated practices as we eradicate illicit drugs and their manufacture, distribution and use in the country. The rule of law and strict adherence to due process fully governs our campaign against corruption and criminality, including the fight against illegal drugs.
Our firm belief in the supremacy of the law is given concrete expression through the State policy, enshrined in the Constitution, to fully respect human rights and the value and dignity of every person. We even have an independent Human Rights Commission tasked to investigate and prosecute all human rights violations in the country. That national commitment is amplified internationally, as the Philippines is party to eight of the nine core international human rights conventions. We recognize that a secure, stable, and prosperous Philippines will require a secure and stable rules-based international order to which it must faithfully comply.
With the imperative to forge policies for our people aimed at achieving enduring peace and prosperity and at restoring trust in the Government’s ability to protect their fundamental rights and freedoms, the President, going into his third month in office, enjoys a 92 per cent rate of approval and trust from the Filipino people. To him, that trust is sacrosanct; under no circumstances can it be breached, under no circumstance must it be compromised.
Our actions have, however, grabbed both national headlines and international attention for all the wrong reasons. Consequently, we urge everyone to allow us to deal with our domestic challenges so that we can achieve our national goals without undue interference and so that we can be among the community of nations that can collectively make a universal push to transform our world and improve the quality of life for all of humanity, including the more than 100 million Filipinos. We urge everyone to have faith in the strong institutions of our democracy and in our people to defend the freedom and integrity of our country, and in the power of our people as they continue to freely participate, be involved and have a say in the actions and decisions of their democratically elected Government.
Let me repeat, explicitly and unequivocally, that the Philippines is committed to the rule of law and the protection of the rights of all Filipinos. With that abiding commitment, we are pursuing our efforts within the existing democratic and legal framework, whish is governed by the overriding principle to uphold the dignity of every person and the right to due process and to the presumption of innocence. For the law to be credible, respected and effective, it has to be consistent and fair. The full force of the law will be applied at all times to serve the ends of justice, and not just those of a select few. There will be no double standard, no application of selective justice.
Our campaign to rid the country of criminality, lawlessness and disorder, including our all-out war against illicit drugs, will remain strictly in accordance with the Philippine Constitution and the international norms and human rights treaties and covenants that we are party to. We have not empowered and never will empower our law-enforcement agents to shoot to kill individuals suspected of drug crimes. And yet, under our established rules of engagement, our police have the right to defend themselves when their lives are threatened. Extrajudicial killing has no place in our society nor in our criminal justice system.
Our sustainable goals rest on the fundamentals of development, that is, human development. The path of change that we seek is grounded in the most enduring of precepts, namely, our own national interest, which addresses the immediate needs of the Filipino people. Our goals are guided by our article of faith that we leave no one behind in our development strides. We are working hard to ensure that each and every Filipino will be able to keep in step with the overall development pace.
The Philippines continues to enhance the delivery and quality of basic social services to our people, anchored in the implementation of what we view as a human approach to development and governance. We have benchmarked such services to global standards. That is true of our health, education, food, water and housing services. Environmental preservation, respect for culture and the pursuit of social justice form key components of our national development frameworks.
Since 2013, the Philippines has made public its support for the core pillars of the 2030 Agenda for Sustainable Development. The Philippines is honoured to be one of the 22 pioneer countries that volunteered at the High-level Political Forum on Sustainable Development to share its initiatives in the first year of the implementation of the 2030 Agenda.
If we are to achieve the Sustainable Development Goals in 15 years, we need to take a risk-informed approach. It is axiomatic to say that frequent and intense natural disasters can negate our gains in the reduction of poverty and even push back development.
The Philippines is one of the most disaster-prone countries. It is also vulnerable to the adverse effects of climate, change owing to many years of neglect and selfish practices by various countries. This has left us far behind in progress, because of their irresponsibility and greed at our expense. We reiterate our call for climate justice and the principle of equity and common but differentiated responsibility in the implementation of the obligations under the Paris Agreement on Climate Change.
The Philippines will remain a responsible partner of the international community. Our domestic concerns compel us to partner with like-minded countries in the areas of maritime security, counter-terrorism, disaster response and transnational crime such as, but not limited to, trafficking in drugs and humans. Our commitment to the rule of law, peace, our people and our relations with the international community also extends to the recent decision of the Arbitral Tribunal of the Permanent Court of Arbitration in The Hague with regard to disputes in the South China Sea. The decision has upheld the primacy of international law as the cornerstone for a rules-based regional and international order. The arbitral award, which is final and binding on all parties, is a clearly established legal fact that is now part of international jurisprudence in the maritime domain, in accordance with the 1982 United Nations Convention on the Law of the Sea.
We reaffirm our abiding commitment to pursue the peaceful resolution and management of disputes with a view to promoting and enhancing peace and stability in the region. We need to fully respect legal and diplomatic processes as we explore the best way forward. We reaffirm the need to enhance mutual trust and confidence. We must not overlook the importance of non-militarization and self-restraint in the conduct of all activities, including maintaining the freedom of navigation, the full and effective implementation of the 2002 Declaration on the Conduct of Parties in the South China Sea and the adoption of an effective code of conduct.
Over the past 71 years, the United Nations has demonstrated continuing resilience and relevance in the face of intractable challenges and emerging regional threats, both traditional and non-traditional. With the adoption of the Sustainable Development Goals, the United Nations has rightly returned development to the centre of global efforts to pursue peace, security and stability.
The Philippines, as a founding Member of the United Nations, walks with and works with the community of nations in truly transforming our world, where the universal values of equality, tolerance and human dignity must prevail. As we reason together in this honoured Hall of the United Nations, let us together move our development goals forward. For us to build our future, we must honour our past. As we reaffirm our common humanity, we have to keep faith with one another as we advance our noblest and highest aspirations based on our collective will and pursue our varying and often disparate national interests.
Despite the odds and the complex challenges, we must press on, with courage and fortitude, for the sake of our peoples and seize the promise of a better tomorrow for future generations. Let us not forget — to borrow the words of a distinguished member of humankind — that in our determination to transform the world, it is not enough to see things as they are and ask, “Why?” Let us all dream of things that never were and ask, “Why not?”
